                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01437-CMA-NRN

LANDON MONDRAGON,

Plaintiff,

v.

NOSRAK LLC and
KASEY KING

Defendants.

                                    MINUTE ORDER

Entered by Magistrate Judge N. Reid Neureiter

      It is hereby ORDERED that the Motion to Withdraw as Counsel (Dkt. #71) is
GRANTED finding good cause shown. Richard Liebowitz shall be permitted to withdraw
as counsel for Plaintiff Landon Mondragon. The Clerk of Court is directed to remove
Richard Liebowitz from electronic notification in this matter.

       In the event that he resolves his lack of good standing with the District’s
Committee on Conduct (see Dkt. #59), Mr. Liebowitz is advised that the portion of the
Court’s sanction order (Dkt. #51) which requires that he file a copy of the sanction order
and a “Notice of Attorney Sanction” in any case filed in this District within six months of
the date of that order remains in effect.

        It is further ORDERED that on or before June 24, 2020, counsel for the parties
shall jointly contact Chambers (303-335-2403) to set a Status Conference.

Date: June 19, 2020
